 

Case 1:19-cv-00377-JPW Document1 Filed 03/05/19 Page 1 of 13

Vite 377

 

ChomeWi lie Bulord Il

 

 

 

 

 

 

Froosty le NG.

 

A

009-5853

 

Convention de la

 

YO

duS Ox elore. {91

 

 

CON,

_

 

DU

 

 

 

 

ros

 

 

 

aS en,

 

 

 

Feder

 

 

Q Car cra C amp ex

 

 

 

 

A lanwoo -

USP

 

(eRe ce fox 3000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ost eas Cnear. 17887- 32000 1 A
units Okates_ol Cr ica ’
TINUED STATES DISIRICT COURT.
INDLE NSIRICL OE PNAS VANTA.
ene Bota
eee Plait, Bs Se%,
Vv, Case. O.? VAG 37 7
GENE BEAS mY A Migcomis:
In Their | adIvidsa AND OFACIAL _ _ | —-
1 capes, | ERGENCY_ PETITION
DEFENDANTS
COMPTAINT FOR THE DEPRIVATION OE CONSTI

 

 

 

 

 
 

Case 1:19-cv-00377-JPW Document1 Filed 03/05/19 Page 2 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00377-JPW Document 1 Filed 03/05/19 Page 3 of 13

 

 

O.+ Chat! Garett {Sites Ostick C

 

 

 

 

 

ON AND ne

 

 

 

IK

 

RECORD CF

 

 

 

 

 

my

 

 

 

 

 

louc

 

 

 

somble:

caret

 

 

 

 

 

FE
(

 

 

 

atten ree

 

iS

Ql

) ? 0B oad

 

 

 

Erom_ time by time —

 

| tke) and - FICE

 

he. Depc, vatican ok

 

Constibiciona

 

 

THe 23 OS.C. 8 (231 Cre

cing U

 

 

2AZ, 371 100} IGAT 19614048, eb)

 

 

 

 

 

Statement of the Pactes +

 

 

 

 

 

 

A. aati

 

Yr;

 

 

 

 

 

oy Q by

4 s a_¢)

 

JSstt

 

 

 

cas

 

 

 

 

 

O- aaesee as Ol

aya
Cie

 

 

 

as_ evidences

throat The Haa

 

by A
Ke CSrnben a dy dC kedhre (961 ae

 

 

Cayetament oy

Me Inike do SG gies and Oa

 

ale in (he.

 

 

 

ace oF Ne,

“hate ak

Ts 4 OILS ¢

ne Stabe ce \

LQv\Q

 

( nec an Avpaski

 

 

& No ¢ fe stic3e

 

 

~ord WS GAG

 

 

 

hele

ae

by the Govecameal ake the. Ona,

wa Weutes

 

 

(1S.

C. & 2002. US XA)+6

Cgaaic

 

OF

ers

(87] and
ford

 

eae

 

er the “clevan Ungk

 

Josk ce

 

Goce (ROS, C 35, ACC YASG Yin done. (923

 

tolaked| |
when jalaw aad back ttle RUS C8 BAC ICGLY

 

 

 

 

(S Now ember _.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Was enacted toks pasitne law unk,
1992 Ha} CS umlawhull. acl by een dance onde ce sancerk
oS dasian. aad miSdeiSie a Ls Lsl(aas, A he Middle
—____Dystrict of oF penosy\uaa, ig tide lS ( SC SBA. |
BB DErENDANT SO? |
“The: below-listex -NDAN 5 ore hein Sued
fessindiv dual aad AEC eS os
Ab NI aad Gone NIT tha here adivi dug
Capac ES) onder Kole Fe-leral Rules of Cami Procedure.
[ |

 

 

=p

 
{

Case 1:19-cv-00377-JPW Document1 Filed 03/05/19 Page 4 of 13

 
   
   
  
   
  
    
   
   
  
 
  
 
 

_Case 1:19-cv-00377-JPW Document1 Filed 03/05/19 Page 5 of 13

 

DEFENDANT GENE BSEASTEY” Chereinatter™ REASLEY”)
in Con E ok design with others, lot, knowin and nl now Lo
Beni! o khe-dote, ok Chis wocikiac jacking andar pucpock —
—8g fe Fie at ok. othe te autho iy, Crown he Obver ny
Une (| An ad leks was ‘ae 8 SP Al enwood
el: Housing Ueik CherematterSSH 7?) From the cen.
Spay ia’ oe ing Doi Chane Lucda (CQ, Celbneme

2019 "Plata ke inkeeme d OEFER SBA CHRISTOPHER
TROMP( hereinatten Jana RISCE an
(heceinaf be “RISCHEL.”*) hal A rJokurec!

 laod Vessels ta the Aner Sve (at) lowing an ‘okicer
Slamming Plainkife’s race tates the gcowlnd .

lll Here was the ahove. complaink of iatercna| bleeding
and cots and dlorasianS bo Lhe att ej ©... sPlaintaH Was boke ny
bolhe & ©. Withook emergency core as cookemplabes
Ly Atle 2B CFR nes ey io-2 ) and _F a | Bureau al! Fev
____ dns Cereingl ver FED) kement’* 92.70 (4.
Later, {Co Febmiacy PAE, begat Bal —Some. OF
hs, preSceibed_ mect ications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

 

 

 

 

 

 

 

 

 

 

 

 

Ado, ethacin Onepmazale aupizide Metlsccacn

L Ris glike Zone

- LKOMP along tts Candi; no concert of design with ) RIS-
CHle yclid Le ndhaine fy Inken Loaedl., ond: fel; berate. .
: wuithhelel rom Pla alAF the Follewinge mecheabions 3

‘Cacvedala! fe xcacheas 2196. +\ecap.a wo

et Vika mai. inckmenk

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

These are pcesce bed. _meclicakco LOS

——TROMP TSP Alleawood LSD Set
aadsyan te, Bee On iso. writaIvelel Ee smo a Se

—-—Eraoalisin shackiags: ANS | edical Shoas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00377-JPW Document1 Filed 03/05/19 Page 6 of 13

this aveck ack was done _ir Be direct conkraventon ol
Pr rogram Dake menk DATO, (18 13CadS While WW)
Sao mnmdbes May continve. baling their prasaribed medi —
Oth iaw 7?) Ure above. was prescribed bo Plaratih?.
Decase (oth _1'2la_and {F, Fehrmery 2019 was Prasid -
ents’ Day weekead lomtite, a0 to Fearn, 20)9, placecl
LP SH () A- Range \( EAT Joac Ly on ec
. ize ae ALP SHC \ A ~Range clas _
“ The CO CCT Cook, am, capbices
-MEEMAN Chere inal -
2 cemoving the Sick
Cal Tom ne cell drer aad men bnume dowa the Pedg=
witha elfen lookkicag Pal Che cell oacSbopp ing medi —

= “EN DANT PROOKE WICK Ds
Chereinak 0 SW OS?? is alsa SHED LO Lhe SIAM &
Poakage. pass ina Cell #17 without hs, rwiaa this alse LO _
lates fe 22 CAR $541. 22a (Meish| Core A healt
Sec, Ace Ske ember wil Visit YOu) dail x ko pcovicle Hee —
*Sagymedica cave , Emergency Imeclica care (WS Ct WOKS
—___asfa a.)
Con {9 Fob euees, Bold Rf abe sbopoecd P \
OH SAE OY EA ER Chereing bce: YOF-
Avormect him thet HS noe) be see Plan —
DO | OFFICER ea n bE Seen on the COTM Stop ~
ingak Ce 7 ancl Chen. Rec a beef discuSSia A ‘Che
(S Hank] hat& Q mecl Loop isSve ” Ss iE 2 anki
ic not himself, enol iE (WiQ3 Gg mMeclicaa t soe) leavin :

OW {9 Tebr facy 2O 2 Planks BO asked EFPER
herein Por © I 2 Or .

eso oO IoD “ef C“Rp-2 ?9) a> fhe |
be begin the Ad ministmiwe Remedy pgoresS con ree _ |
plabedYow the Fusen Libiaghon Rebok Ack hereina! “PL KA

a [ite 42 UN, 8199 GDI RASA [ said he didn’t gue QANvy. .

Crh ecabout 19 Febr any 8019 Plainbbe asked D DAN
W. 2ASTIAN, Chece nn arter RATAN loca BP-.

S

 

 

 

 

 

 

 

 
  
   
 
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ua

“DS
—
S
>
CO.

 

 

 

 

 

 

 

cok

 

 

 

 

a

 

 

 

 

 

cha

—

 

 

 

 

lf

 

 

   
 
 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:19-cv-00377-JPW , Document 1. Filed 03/05/19 Page 7 of 13:

 

 

 

 

 

PASI AN claimed We diced not Irate a Rp- RB bok
Chak | he. uic_sead.one. A s ot Nhe date ot Wns writing
Pinighft bas nok receie:

 

 

 

February CO {9

 

 

 

 

 

—Riet

 

 

Cul .
sin
Et D

Bone

 
  

 

 

lone pot anatiner Oc
DAN T AY

 

 

 

 

 

FZ gael

continrt io f

 

 

 

 

oo Fepalecy 208, DEPENDA NL
ACNE PARLE Chara ee ee 0-1 ak
dealing — Conditons of oO SEAM Raameo ya é( a) Onayai ates iby,

( £, Withovk seonplog > Do

= Lange

 

 

 

 

F adm Scrat Ve rem

 

 

hick nok C@Sponcl.,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On ZO Febrmark 20) Bi Paogh KCC Tas been Go @ loca,
ecoency rooyy), \Ne doctons, (' PENS ex Ce -
Leccred Plaine bo " opthamalag: isp Oe Y Wisi ao ee
Con amMed blood in the. mast rio 0 eleFe Eve - C.
— esgic icici | Tearsqad_cetucne St bene
WA february, 2O1S, Plain Gl placed ¢ Sick Call in
ty at Req: kick, & --poessetbed Ack Bicia lens gd
2 OMeEC Mec! Coble! iced elo xcachepepin ee
amit and pd ibaa Ae ) Cdiatiaenk ad ale I Wat
enkCEm| vas ole ol Miedical shoes. aS aoam
be dete Hole Boe ee Pace SRY -
iS capture () At _¢ Nf ot -
ing Hd Khe. Sirek "ok Cal ome ~{ t-417 wha, Le Esa SYREN.
Chalements a LAI ,
SEEENDAN AS ct RUMP FOLZ APPLE
— N00 aE SANE EM \ IN and P DO eos DO wiag=
dcop CLeLoUsy, coniped eerie,
—secigueeetel eeow Rey 7 Sehdment? 2s, iN “tok ms
ree trom Cadel aad Onusual Roatament through Ue Dalibemte
Ege ke ious Medical Need by atenbenally « with -
aldiag of pest ilhec Lmedicako~ “ade equement

 

 

 

 

 

 

 

 

 

©

 

 

 
Case 1:19-cv-00377-JPW Document 1. Filed 03/05/19 Page 8 of 13°

 
Case 1:19-cv-00377-JPW Document1 Filed 03/05/19 Page 9 of 13

 
 

Case 1:19-cv-00377-JPW Document 1 Filed:03/05/19 Page 10 of 13

 

 

 

erol-lawering dewa; Vikemun Ka Cinkienk, | ke

__ smooth thes iry the Peek be prevent: C
a SSC Haak coc) Skits ef the. fark, ‘obec ted and leas ey ‘

Lokion ASE cwouUSs Concern Coc eat Teele lar a
kre ky ‘nos Cho pre won blood: alaks i a) ‘the_| owe | eas  anel
le b dialaeiic ool! Yes) fo—

 

 

 

 

  

 

 

 

 

makla 2 since (Co Fehon, 2OND. adhering SelZUces , head-

—Bebed Gnd. pave ia_the lower. esckrem ends 5
a Eitied be TRO/PA aso Mabber of Law tL
DI aiatatk is entitled & Q LTROA I « as” a matter, ol; law

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

when gover amental_actoes 2 peaspee bo deprive ao “26 0es ___
and-pen leges guaraatese hy the Coastabibon.on Ac “oP Con
gress

 

 

UG Absence ol [4 acm bo he ee ee
The Gevecameat Ae Une OK WED STATES & Nok gt

ies St aK pre. Ep commit _valawh Packs. | ructhec, h.

=S 3 © es Q gence gavecament 4 ic S20 ne
Ymergked 2 _the. Cons ition.

_ & ose._PWELS Cal _s
eed el ES_9) eee e pursuant Wereto, As such,
—— the. felts 6

hermect bw Cc OP | enjoining
(he. NEFEND A bS-kp—aq_ta: wll co wuts] ol! conduck:

City >.f a Linke, Success. ¢ Vall Mects : a .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cis Cloak leben au hak CONE Cn meatal aébe

— N° conspice bp de rye cocskitniiiac {rt bes.fo “Pk CN —— SO
C et COPASINoy So Loma yo e cenCept oa!
rdeced Telly TV onat Che Role CEC Lana “OS be be un aston.
‘able. Wak ina toecament a4 laws Eo ne spveconent sos
Spbieck be, bo the Yelterc an Spice ol oe a as Khe orel yaar

fe __Cizen. such, Plate will_ulkinatel the / |
 Meciks of is.claim@d. heca se. Uy they. ore true ond tk eT

_o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00377-JPW Document 1 Filed 03/05/19 Page 11 of 13

 

 

 

 

 

 

 

 

I Unose. elbing in concer ak-clesian

 

ECENDA

 

 

 

dh. _ oe tean Sole Binale ‘pan ical elo
ive-C Cebicouks = hese za 1G Fegitoke poly ot Gre _

 

 

 

 

 

ala al sec iy | is (KK Q Magi calismaon Abs ol Ing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

govecnmenta acEorcs):- of hevaFRinmakive ey, & Tock
ARES SIRES TSE, Sot Caner alte ——
7——senspicakorial al cad alah \_ conduc,
,o- _civ) Fulblic okecese 1
i e MoGhc

 

 

 

 

 

 

qo, [RO/P\ \_ as, Ce ma!

cE Gat ener ating _
His paceitulec P ote as ater <
Sociag the maintenance. a the Consk bLubiana

of Bn-
Ok oly iO

 

 

OST Toned k
broo_Wwas

by ove Cram erg. ipthe Conti buhsa Tas

vad Aas a4 de a5 against ES nAy_and

 

 

 

 

 

2fPESSON and ~Unak ¢ soch ideal lisp b — = psec

ogc Constibuk hed was weulten |
ieee by eachinguisia the Kames Aly Kuma, casecl, kaye

 

lo

 

sy (Ne (5 Vc.

 

 

 

 

 

o2.SP if

 

ro que ager -_ Stn ce. avecament 4 beta the,’
ead

om slaace bo -ctofe.. craast emisa che

 

 

 

 

 

RRSP Froen9-Co asta ot Soa Tepu Loli 1. ‘cna. A

ec\ mob-ecra: Sy

 

 

 

 

 

LANTIEE, SALTS ASROZEL

 

 

 

 

 

 

fe, JURY DEM"

 

 

ANID:

 

 

 

 

 

 

QA als , hereby

 

 

 

NE MANDS « trial bya pro peda, ~S =

 

 

 

 

 

“cle! dory-ce ATL triable issues. related ty Hs! Com
eC UL ~ - .
COC: (). MAGS oy

 

—..J

 

 

 

 

 

 

 

skacy damages Brom. Nese ee >

 

 

 

 

laine 39
de Sony ei, in Une amsviak oe B {S, 000 2

 

 

LO

 
 

Cseveaky Pye. thausanc ( YS dol loos).

Case 1:19-cv-00377-JPW Document1 Filed 03/05/19 Page 12 of 13

 

 

Plank

— Seeks pagibwle damages ID he. amoonk of B

 

joiatly, rate| selecal a

 ptorindred fweaty-file thousand IS dallacs)

 

om ‘he. S

 

 

 

 

 

I

 

CONCLUSION

 

 

WH

 

 

 

-REEGRE, Pla

 

 

 

- ~ humbly, aslcs his HL onecal Coget

 

b Lhecally canst, je

Lis Complaint: as Gr) eme cog 2nresys pels bon

 

    

dbo pre

 

\ ‘do / [ Cet poked

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ate. Se eS t J) + j
ek
cals 2 cle Sy we.
| Tee lle RS Reare: cess
A posh a O,.* da S ( Xxtebre. (Xe 4
6 QO07>,
U7 SE (ONRER QURESS
[ SC Xe |
\ recl Rea. No n3008%4- -0O74+
IN ~ / ern Orne cbs 0 Complesc
= Alleaniegd=CUSP r
I) thine ce. L_

 

 

 

 

Past i a

 

 

WNihike [

 

(227 — BOO

 

_ OA viked nkes ©

 

. Amecten

 

 

 

 

 

 

 

 

 
 

Of 13

WW West

 

mya 37

: vd © wal eee
yy ~e,

B02 $0 uvW =| NOLES NAN .
ie SS SNISG sragai

 NOLNVHOs «VIN
ACD IDI d ALVIS TaLINoO
GSAIS034- 13 "seep 0 So ‘NELLY.

        

L88LI ¥d “MAAC SLA

$SO> QOGE X08 0d

C 2 O TRIG] GOOMNETIV-XA TINO) TYNOLLOTSNOO TVASCa

Tj Porgqey Moro’) MaSINOININN SLVANI ,

 

" PURFLE HEARTE,
